DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/01/2021 has been considered by the Examiner.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 24 March 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraike et al., JP2012099803A (“Hiraike”)(previously cited)
Regarding claims 1, 3, and 4, Hiraike discloses a multilayer photovoltaic cell (PV cell) comprising a layer element composed a sealing layer (3) (also referred to in the reference as an “encapsulant layer”) and fluorine-based layer (4) wherein the layered element is embossed [0012-0019, 0060, 0061, 0066-0068, 0088, 0097, Figs. 1-10].  The embossing results in the layer element comprising a surface having a pattern of recesses [0098, Figs. 9 and 10] which reads on the pattern of recesses recited in claims 1 and 3. 
The sealing layer is formed from a sealing resin having a melt flow rate of from 0.5 to 50 g/10mins (at 190 °C and 2.16 kg) and a melting point of from 75 to 100 °C [0015-0018]. The sealing resin may be a silane-modified polyolefin resin which may be a polyethylene resin [0019, 0021, 0022, 0025]. The silane-modified polyethylene reads 
Regarding claim 2, Hiraike teaches that the depth of the embossing is 0.1 mm [0103, Figs. 9 and 10].  Hiraike also teaches that the sealing layer (or encapsulant layer) (3) and the layer formed from a fluorine-based layer (4) each have a thickness of 0.3 mm [0098].  As such, Hiraike teaches an embossing depth that is 1/6th (or about 16.67%) of the thickness of the layer element.
Regarding claim 5, the melting point of the sealing resin ranges from 75 to 100 °C [0012, 0017] which reads on the claimed melting temperature. 
Regarding claim 6, the sealing resin (i.e. the encapsulant resin) may be, inter alia, an ethylene/1-butene copolymer comprising silane groups [0021, 0022] which reads on the claimed polymer (a3).
Regarding claim 7, the sealing resin (i.e. the encapsulant resin) may be, inter alia, an ethylene/acrylic acid copolymer [0021] which reads on claimed polymer (a2).
Regarding claim 8, Hiraike teaches that the ethylenically unsaturated silane compound which modifies the polyolefin resin (i.e. polyethylene resin) of the sealing resin may be, inter alia, vinyltrimethyloxysilane [0021] which reads on the claimed hydrolysable unsaturated silane. The ethylenically unsaturated silane is present in the silane modified polyethylene resin in amounts of from 0.1 to less than 10 pbw with respect to 100 weight parts of the polyethylene resin [0022].  As such, it is evident that the range of amounts of vinyltrimethyloxysilane present in the silane-modified 
Regarding claims 10 and 11, the disclosed PV cell reads on the article of claim 10. The PV cell comprises a plurality of layers [0060-0068, Figs. 1-8] and as such reads on the multilayer laminate of claim 11.
Regarding claim 12, the disclosed PV cell is formed by laminating a PV element (1, 2) between a first film comprising a sealing layer (3) and a fluorine-based layer (4) and a second film comprising a sealing layer (3) and a fluorine-based layer (4) wherein the sealing layer (3) of each film encapsulates the PV element [0060-0068, Figs. 1-8]. The fluorine-based layer (4) and sealing layer (3) from the first film respectively read on the claimed front protective element and front encapsulating layer.  The PV element reads on the claimed PV module.  The sealing layer (3) and fluorine-based layer (4) from the second film respectively read on the claimed rear encapsulating layer and rear protective element. The sealing layers (i.e. the encapsulating layers) of the PV element comprise the composition described above for claim 1 which reads on the claimed composition.  

Response to Arguments
Applicant's arguments filed 24 June 2021 have been fully considered but they are not persuasive. 
On pages 9 and 10 of the remarks Applicant asserts that Hiraike does not teach or suggest that instantly claimed layer element. Applicant goes on to assert that Hiraike discloses a solar encapsulation sheet in which only the fluorine-based weatherproof layer is provided with a pattern of recesses.  The Examiner contends that while the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782